Citation Nr: 0823023	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from August 1980 through May 
1982.  She also served in the reserves through August 1986, 
with several periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2006, the Board denied the veteran's claim. She filed 
a timely appeal to the Court of Appeals for Veterans Claims 
and in March 2008 the Court vacated the July 2006 Board 
decision and remanded the matter for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder to include paranoid schizophrenia, originally 
claimed as a mental disorder. She contends that her current 
condition first started and was diagnosed in service. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).  Service connection may be 
established for a disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the most recent VA examination report, dated in 
September 2004, shows a current diagnosis of chronic paranoid 
schizophrenia. Her VA outpatient treatment records, and 
private hospitalization records dating back to 1986 support 
that diagnosis. The question is whether the veteran's current 
mental disability initially manifested during service.  
Additional development is required before that question can 
be addressed by the Board.

The veteran was in active duty from August 1980 through May 
1982 with a reserve service obligation through August 1986, 
when she was honorably discharged from that component.  She 
was treated for problems associated with a pregnancy in 1981. 
Also, an August 1981 note reports a "heavy psych overlap" 
associated with chest pain, and a December 1981 note reports 
"situational stress." While there is no per se psychological 
treatment or diagnosis in the veteran's service records, 
these service notes raise the question of whether the "heavy 
psych overlap" and "situational stress" were the initial 
manifestations of her current disability.  

The VA examiner's opinion that her schizophrenia began while 
she was in the reserves is not determinative in this case. 
The physician did not point to an experience or event that 
may have precipitated the diagnosis while the veteran was on 
ACDUTRA.  The law provides that where a veteran served 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
However, the advantage of the evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training. The evidentiary burden is on the veteran 
to show that she became disabled from an injury or disease 
incurred during a period of active duty for training in order 
to establish basic eligibility for veterans' benefits. See 
Paulson v. Brown, 7 Vet. App. at 466; Biggins v. Derwinski, 1 
Vet. App. 474 (1991).  Thus, the essential question in this 
case is whether the veteran's current disability initially 
had its onset at the time of the 1981 service treatment 
notes.  To date, a competent medical professional has not 
addressed this question.  A remand is required so that an 
addendum to the most recent VA examination report can be 
obtained to address the pertinent question in this case.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2. Obtain an addendum to the September 
2004 VA examination report.  The addendum 
should be obtained from the VA physician 
that conducted the September 2004 
examination, if available.  The examiner 
should provide an opinion regarding the 
etiology of the veteran's chronic paranoid 
schizophrenia or any other psychiatric 
disorder currently diagnosed, as it 
relates to her period of active service, 
by answering the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
chronic paranoid schizophrenia or any 
other psychiatric disorder currently 
diagnosed, initially manifested during the 
veteran's active service, including but 
not limited to the time of her 1981 
treatment, which noted "heavy psych 
overlap" and "situational stress?"  A 
complete rationale should be provided for 
any opinion expressed.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

